Citation Nr: 0009460	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-06 627	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a hiatal hernia with reflux, gastritis, and duodenitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
an esophageal stricture.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, and from March 1971 to March 1974.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1994, at which time it was 
remanded for additional development.

Subsequent to the Board's remand, the Regional Office (RO), 
in a decision of February 1999, granted a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder, effective from August 15, 1997.  In that same 
rating decision, the RO granted entitlement to a total 
disability rating based upon individual unemployability, 
likewise effective from August 15, 1997.

The Board notes that, in a rating decision of October 1999, 
the RO continued the veteran's previous 30 percent evaluation 
for service-connected hiatal hernia with reflux, gastritis, 
and duodenitis.  In that same decision, however, the RO 
assigned a separate 30 percent evaluation for service-
connected esophageal stricture, which had previously been 
evaluated in conjunction with the veteran's service-connected 
hiatal hernia.  In addition, the RO granted entitlement to a 
temporary total evaluation pursuant to the provisions of 
38 C.F.R. § 4.29 (1998) based on a period of Department of 
Veterans Affairs (VA) hospitalization from February 23 to 
April 1, 1994.   

The Board observes that, over the course of the current 
appeal, the veteran has raised for consideration certain 
various and sundry issues, the majority of which have now 
been settled.  However, based upon a review of the file, it 
would appear that the veteran currently seeks entitlement to 
service connection for hypertension and a bilateral knee 
disability, as well as an evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.  While 
at present, there have been issued Statements of the Case 
regarding these issues, the veteran has yet to perfect his 
appeals, thereby precluding review by the Board.  
Accordingly, the Board will confine it's current review 
solely to those issues delineated on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia with 
reflux, gastritis and duodenitis is currently productive of 
not more than persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

2.  The veteran currently suffers from no more than moderate 
stricture of the esophagus.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for service-
connected hiatal hernia with reflux, gastritis and duodenitis 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, Code 7346 (1999).

2.  An evaluation in excess of 30 percent for service-
connected esophageal stricture is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a VA upper gastrointestinal series in April 
1991, it was noted that the veteran had experienced 
hematemesis following a bout of drinking vodka and orange 
juice.  Reportedly, a prior endoscopy had revealed several 
areas of ulceration in the veteran's stomach.  Radiographic 
examination showed a normal swallowing function at 
fluoroscopy.  There was a small, sliding-type hiatus hernia 
of the stomach, but with no gastroesophageal reflux, and no 
esophageal ulceration.  The pertinent impression was of a 
small sliding-type hiatus hernia of the stomach.

Following VA esophagogastroduodenoscopy (EGD) in August 1991, 
there was noted the presence of a moderately sized hiatal 
hernia with no esophagitis.  The gastric mucosa showed no 
ulcerations or lesions, and the cardiac portion of the 
veteran's stomach and gastroesophageal junction were 
unremarkable.  

During the course of VA outpatient treatment in September 
1991, the veteran complained of reflux of approximately 3 to 
4 weeks' duration, in addition to burning and pain which was 
not relieved by medication or positioning.  On physical 
examination, the veteran's abdomen was soft and nontender, 
with no masses, and positive bowel sounds.  The clinical 
assessment was status post hiatal hernia repair in 1972, with 
recurrent symptoms. 

On VA medical examination in October 1991, the veteran gave a 
history of multiple hernia surgeries, specifically, hiatal, 
ventral and surgical hernia repairs, the most recent of which 
had occurred in 1974.  Reportedly, in January 1991, the 
veteran experienced multiple distal esophageal and gastric 
ulcerations.  Abdominal examination revealed the presence of 
a well-healed midline scar, with increased bowel signs, and a 
soft liver measuring 12.5 centimeters by percussion.  At the 
time of examination, the veteran's abdomen was positive for 
the presence of epigastric tenderness.  The pertinent 
diagnoses were history of esophageal and gastric ulcer; 
history of multiple abdominal hernia surgeries; and 
hepatomegaly.  

During the period from mid-February to mid-March 1994, the 
veteran was hospitalized at a VA medical facility.  At the 
time of admission, the veteran stated that his reason for 
reporting was that he "drank too much."

During the course of an upper gastrointestinal series 
conducted during the veteran's hospitalization, he gave a 
history of a previous Nissen fundoplication.  While during 
examination, the veteran's distal esophagus distended to 
approximately 1.2 centimeters, there was a delay in the 
passage of contrast in an antegrade fashion.  Even with a 
delay of passage of contrast from the esophagus to the 
stomach, there were multiple episodes of gastroesophageal 
reflux.  During the swallowing portion of the study, due to 
the delay in passage of contrast, the veteran vomited three 
times.  Accordingly, the supine swallowing portion of the 
study was not performed.

Examination of the veteran's stomach demonstrated no 
persistent filling defects, mass lesions, or strictures.  The 
duodenal bulb was small, but of a normal configuration, most 
likely the result of previous peptic ulcer disease.  While 
there was mild full thickening of the duodenal bulb and post 
bulbar duodenum, no active ulcers were identified.  The 
clinical impression was of previous Nissen fundoplication.  
Additionally noted was that examination was negative for the 
presence of any hiatal hernia.

On gastrointestinal evaluation, likewise performed during the 
veteran's hospitalization, it was noted that the veteran had 
been treated in recent years for peptic ulcer disease, which 
had been diagnosed in 1990 following an episode of 
gastrointestinal bleeding.  Reportedly, a recent upper 
gastrointestinal series showed delayed passage of barium with 
three episodes of emesis, as well as multiple episodes of 
gastroesophageal reflux, but no hiatal hernia.

In mid-March 1994, the veteran underwent an upper endoscopy 
for the purpose of evaluation of dyspepsia, heartburn and 
dysphagia.  The clinical impression at the time was of a 
suspected esophageal motility disorder; nonspecific 
gastritis; and surgical changes of the stomach consistent 
"with a Nissen."

A gastric emptying scan conducted in mid-March 1994, during 
the veteran's  hospitalization, was significant for a 
borderline (mild delay) in gastric emptying.

In July 1995, the veteran underwent a barium swallow at a 
local VA medical facility.  At the time of examination, the 
veteran's swallowing function was described as normal.  
Fluoroscopy and films of the esophagus showed a previous 
Nissen fundoplication, with mild resulting narrowing of the 
gastroesophageal junction, but no obstruction to the flow of 
liquid barium.  There was a mild ulcer-type deformity of the 
duodenal cap, but no acute ulcer crater, and no intrinsic 
lesion of the stomach.  At the time of evaluation, the 
duodenal loop and visualized loops of small bowel were 
unremarkable.  

In October 1995, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of chronic abdominal problems dating to 1971.  
Reportedly, the veteran's physicians initially thought his 
problems were due to peptic ulcer disease, however, following 
gastrointestinal studies, endoscopic evaluation reportedly 
revealed a hiatal hernia.  According to the veteran, he had 
twice undergone surgical correction in 1971 for a hiatal 
hernia, as well as two surgical corrections of a ventral 
hernia, and one for a "surgical hernia."  In the opinion of 
the veteran, surgery "overall" had worsened his condition.  
The veteran stated that he experienced sharp bilateral upper 
abdominal pains which radiated toward the midline, and which 
became worse when he bent over.  Additionally noted were 
problems with severe reflux, accompanied by regurgitation of 
food contents and mucus.  The veteran stated that he 
experienced some difficulty in getting food down, and that 
this difficulty included both liquids and solids.

On physical examination, the veteran was described as well 
developed and well nourished.  His abdomen was soft, with 
positive bowel sounds, and mild to moderate epigastric and 
right upper quadrant tenderness.  At the time of evaluation, 
the veteran's liver and spleen were nonpalpable, and there 
was no evidence of any rebound tenderness.  In the opinion of 
the examiner, the veteran's history revealed "severe 
symptoms" related possibly to his underlying surgical 
corrections for a hiatal hernia "regarding reflux, abdominal 
pain, and dysphagia."  It was therefore recommended that the 
veteran be seen by a gastrointestinal specialist in order to 
"better delineate the extent of what is attributable to (the 
veteran's) underlying hiatal hernia."

On VA gastrointestinal examination in mid-November 1995, it 
was noted that the veteran was status post Nissen 
fundoplication in 1971 for a hiatal hernia and severe 
gastroesophageal reflux disease.  Reportedly, the veteran had 
twice required revision of the fundoplication, as well as a 
separate repair of a ventral surgical hernia.

At the time of evaluation, the veteran complained of 
persistent midepigastric pain which radiated to his right 
middle quadrant and became worse with ambulation, and which 
was sometimes relieved "by oral intake."  The veteran 
described progressive dysphagia of both liquids and solids, 
and stated that he had lost 10 pounds in the past 15 days.  
The veteran gave a history of esophageal stricture, as well 
as psychophysiologic gastrointestinal manifestations.  He 
additionally noted that he experienced both daily pain and 
occasional nausea, as well as vomiting.  The veteran denied 
hematemesis, any changes in his bowel pattern, melena, or 
hematochezia.  He additionally denied problems with fevers, 
chills, cough, shortness of breath, or chest pain.

On physical examination, the veteran was described as 
"slightly overweight" and in "no acute distress."  His 
abdomen displayed a midline surgical scar which was well 
healed, in addition to hyperactive bowel sounds with moderate 
tenderness to palpation in the midepigastrium, but no rebound 
or guarding, and no organosplenomegaly.

In the opinion of the examiner, the veteran was an individual 
who had undergone surgeries for severe gastroesophageal 
reflux hiatal hernia in 1971, and who, since then, had 
required revision of a Nissen fundoplication, with repairs of 
both ventral and surgical hernias.  Additionally noted was 
that the veteran had experienced persistent midepigastric 
burning, nausea, vomiting, and most recently, dysphagia.  
Further noted was a history of esophageal strictures, with 
the possibility that the veteran might once again be 
suffering from a stricture.  Accordingly, further evaluation 
was indicated in order to ascertain the etiology of the 
veteran's dysphagia and pain.

A VA endoscopic evaluation conducted in December 1995 yielded 
a clinical impression of esophageal mucosal changes 
consistent with Barrett's epithelium, as well as mild diffuse 
gastritis and duodenitis.  A surgical pathology report dated 
the following day showed evidence of squamous epithelium of 
the veteran's esophagus, with basal cell hyperplasia and 
acute inflammation "consistent with reflux esophagitis." 

In mid-March 1996, a private medical examination was 
undertaken.  At the time of examination, the veteran 
complained of persistent dyspepsia, as well as difficulty 
swallowing both solids and liquids.  Reportedly, the veteran 
had undergone multiple esophageal dilations, and, more 
recently, been found to have an esophageal motility disorder.  

On physical examination, the veteran's abdomen was negative 
for the presence of either masses or organomegaly.  No 
hepatosplenomegaly was in evidence, and the veteran's bowel 
sounds were within normal limits.  Tests for hepatojugular 
reflux were likewise negative.  The pertinent clinical 
impressions were of a hiatal hernia with reflux esophagitis 
and secondary odynophagia and dysphagia; and esophageal 
motility disorder, by history.  

During the course of a VA outpatient evaluation in October 
1996, the veteran gave a history of gastroesophageal reflux 
disease, status post fundoplication, and past multiple 
surgeries.  Reportedly, the veteran had a several-year 
history of abdominal distention, accompanied by nausea and 
pain.  Following the cessation of certain medication, the 
veteran's reflux had become much worse, with overt "water 
brash and choking."  Additionally noted were problems with 
early satiety.  

On physical examination, there was evidence of overt audible 
regurgitation, and frequent burping.  Bowel sounds were 
active but normal, and there was tenderness throughout the 
veteran's abdomen, but no rebound.  The clinical impression 
was of known gastroesophageal reflux disease, "worse off 
Prilosec," with a suggestion of a "probable diffuse motility 
disorder."  

A VA EGD conducted in January 1997 was consistent with 
nonspecific gastritis, though a gastric pH of less than .2 on 
Prilosec raised the suspicion of a hypersecretory state which 
might account for the veteran's midepigastric pain and 
diarrhea.  Additionally noted were certain surgical changes 
of the stomach consistent with a fundoplication, as well as 
nonspecific inflammation of the bulb and duodenum.

During the course of a VA evaluation in March 1998, the 
veteran was described as "obese" with a protuberant abdomen 
and positive hyperactive bowel sounds, accompanied by 
tenderness over the left lateral ribcage, but no masses.

In July 1998, the veteran was hospitalized at a private 
medical facility for an unrelated medical problem.  At the 
time of admission, the veteran voiced no complaints of 
abdominal pain or blood in his stool.  His abdomen was 
described as "soft and nontender."  The pertinent diagnosis 
noted at the time of discharge was gastroesophageal reflux 
disease.

At the time of a period of private hospitalization for an 
unrelated medical problem in August 1998, the veteran's 
abdomen was once again described as "nontender."

At the time of a period of VA hospitalization in October 
1998, the veteran complained of chronic diarrhea, though 
without hematochezia or hematemesis.  On physical 
examination, the veteran's abdomen was soft and nondistended, 
with positive bowel sounds, and no evidence of bruits.  At 
the time of discharge, no pertinent diagnosis was noted.  

In February 1999, the veteran underwent a private endoscopic 
examination for evaluation of chronic gastroesophageal reflux 
disease and atypical chest pain.  That examination revealed 
some mild erythema of the distal esophagus, but no evidence 
of severe inflammation, stricture, ulceration, Barrett's 
epithelium, or varices.  The veteran's stomach was examined, 
and was seen to be diffusely inflamed.  There were, however, 
no punched out ulcers or neoplastic lesions.  There was some 
pooling of bile in the veteran's stomach, and a sample biopsy 
of the antrum was taken for bacterial analysis.  At the time 
of examination, the veteran's duodenum was described as 
within normal limits.  The clinical assessment was of mild 
gastritis and esophagitis, but with no malignancy, stricture, 
or ulceration.  It was recommended that the veteran continue 
his medication, and likewise continue with "lifestyle 
modifications," including discontinuance of the use of 
alcohol.

Analysis

The veteran in this case seeks increased evaluations for a 
service-connected hiatal hernia, with reflux, gastritis, and 
duodenitis, as well for an esophageal stricture.  In that 
regard, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of a barium swallow in July 
1995, the veteran's swallowing function was described as 
normal.  While at the time of said examination, there was a 
mild narrowing of the veteran's gastroesophageal junction, it 
was further noted that this narrowing presented no 
obstruction to the flow of liquid barium.

The Board observes that, while on VA gastrointestinal 
examination in November 1995, the veteran complained of a 
loss of 10 pounds in the last 15 days, physical examination 
revealed a gentleman who was "slightly overweight" and in no 
acute distress.  Abdominal examination, while significant for 
the presence of hyperactive 


bowel sounds and moderate tenderness in the midepigastrium, 
failed to reveal evidence of rebound or guarding, or of 
organosplenomegaly.  

Of some significance is the fact that, at the time of a 
period of VA hospitalization in October 1998, the veteran 
denied both hematochezia and hematemesis.  Moreover, on 
private endoscopic examination in February 1999, there was 
evidence only of mild gastritis and esophagitis, with no 
malignancy, stricture or ulceration.  

The Board observes that, in order to warrant an increased 
(which is to say, 60 percent) evaluation for service-
connected hiatal hernia, there must be demonstrated the 
presence of pain, vomiting, material weight loss, and 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. Part 4, Code 7346.  In similar fashion, an 
increased evaluation for service-connected esophageal 
stricture would require demonstrated evidence of severe 
symptomatology, permitting the passage of liquids only.  
38 C.F.R. Part 4, Code 7203.

As is clear from the above, the veteran currently experiences 
neither hematemesis nor hematochezia.  Nor is there evidence 
that, as a result of his service-connected hiatal hernia, he 
has undergone any material weight loss.  Recent endoscopic 
examination is to the effect that the veteran suffers only 
from mild gastritis and esophagitis, with no malignancy, 
stricture or ulceration.  Notwithstanding the veteran's 
protestations to the contrary, there exists no evidence that, 
at present, the veteran suffers from a stricture of the 
esophagus allowing the passage of liquids only.  Under such 
circumstances, the Board is of the opinion that the 
respective 30 percent evaluations currently in effect for the 
veteran's service-connected hiatal hernia and esophageal 
stricture are appropriate, and that increased evaluations are 
not in order.



ORDER

An increased evaluation for service-connected hiatal hernia 
with reflux, gastritis, and duodenitis is denied.

An increased evaluation for service-connected esophageal 
stricture is denied.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals




 

